Citation Nr: 0525761	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  01-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for atrial septic 
defect with right bundle branch with pulmonary hypertension, 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for recurrent right 
ankle sprains, currently rated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than March 1, 
2004 for a 10 percent rating for recurrent right ankle 
sprains.

4.  Entitlement to an increased rating for Crohn's disease, 
currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for Grave's disease, 
currently rated as 30 percent disabling.  

6.  Entitlement to an increased rating for degenerative disc 
disease, currently rated as 10 percent disabling.  

7.  Entitlement to service connection for a cervical spine 
disability.  

8.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for a cervical 
spine disability and which granted service connection for 
degenerative disc disease and osteoporosis of the lumbar 
spine rated as 10 percent disabling, from September 1999.  
The veteran perfected an appeal as to the issue of service 
connection for a cervical spine disability.

In a June 2000 rating decision, service connection for 
pulmonary hypertension was denied and increased ratings for 
atrial septic defect with right bundle branch and for 
degenerative disc disease and osteoporosis of the lumbar 
spine were denied.  The veteran perfected an appeal as to the 
issues of service connection for pulmonary hypertension and 
an increased rating for atrial septic defect with right 
bundle branch.  In a November 2000 rating decision, the 
veteran's atrial septic defect with right bundle branch was 
increased to 30 percent disabling, effective January 1998.  
The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating remains in 
appellate status.

In a February 2003 rating decision, the denial of a cervical 
spine disability, characterized as cervical myelomalacia with 
right hemi-body sensory and mild motor defects, was confirmed 
and continued.  Service connection for refractive error was 
denied.  The veteran indicated that he was continuing his 
appeal as to the issue of service connection for a cervical 
spine disability.  

In a December 2003 rating decision, service connection was 
granted for pulmonary hypertension.  Thus, that issue was 
resolved.  This disability was rated as part and parcel of 
the veteran's atrial septic defect with right bundle branch.  

In a November 2004 rating decision, an increased rating of 10 
percent was granted for recurrent right ankle sprains, 
effective March 2004; increased ratings were denied for 
Grave's disease, Crohn's disease, degenerative disc disease 
and osteoporosis of the lumbar spine, residuals of a right 
thumb fracture, hemorrhoids, residuals of excisions of cysts 
of the let mandible, residuals of excision of a lipoma of the 
right elbow, urticaria; service connection was denied for low 
pulse rate, hypertension (other than pulmonary hypertension), 
and refractive error; and TDIU was denied.  The veteran 
perfected an appeal as to the issues of increased ratings for 
recurrent right ankle sprains, Grave's disease, Crohn's 
disease, degenerative disc disease and osteoporosis of the 
lumbar spine; an effective date earlier than March 1, 2004 
for a 10 percent rating for recurrent right ankle sprains; 
and entitlement to TDIU.

The issues of increased ratings for Grave's Disease and 
degenerative disc disease, service connection for cervical 
spine disability, and entitlement to TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's atrial septic defect with right bundle 
branch with pulmonary hypertension resulted in a myocardial 
infarction as shown as of November 2001; prior to that time 
and from February 1, 2002, the veteran's heart disability did 
not result in more than one episode of acute congestive heart 
failure or workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope as could be measured objectively or 
estimated based on physical exertion; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

2.  The veteran's recurrent right ankle sprains cause pain on 
motion, but no limitation of motion.  

3.  The RO assigned an effective date of March 1, 2004, for a 
10 percent rating for recurrent right ankle sprains.  

4.  In a July 2004 statement received at the RO, the veteran 
indicated that he wanted an increased rating for recurrent 
right ankle sprains.

5.  There was no formal or informal claim for an increased 
rating prior to March 1, 2004, nor is there any evidence of 
treatment showing an increase in severity prior to the June 
2004 VA examination; within the year preceding March 1, 2004, 
it is not factually ascertainable that the veteran's 
recurrent right ankle sprains was 10 percent disabling or 
more.  

6.  The veteran's Crohn's Disease is manifest by weekly 
episodes of diarrhea, however, the level of impairment is not 
at least moderately severe.  






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for atrial septic defect with right bundle branch 
with pulmonary hypertension are not met prior to November 1, 
2001; the criteria for a 100 percent rating for atrial septic 
defect with right bundle branch with pulmonary hypertension 
and myocardial infarction are met from November 1, 2001 
through January 31, 2002; the criteria for a disability 
rating in excess of 30 percent for atrial septic defect with 
right bundle branch with pulmonary hypertension and 
myocardial infarction are not met from February 1, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Codes 7000, 7005, 7006, 7015 (2004).

2.  The criteria for a rating in excess of 10 percent for 
recurrent right ankle sprains are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, 
Part 4, Diagnostic Code 5271 (2004).

3.  The criteria for an effective date prior to March 1, 
2004, for the grant of a 10 percent rating for recurrent 
right ankle sprains have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2004).

4.  The criteria for a rating in excess of 10 percent for 
Crohn's Disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7319, 
7323 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
October 2002, October 2003, March 2004, May 2004, and July 
2004 letters from the RO to the claimant.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
all of the issues on appeal.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
the January 2005 supplemental statement of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA medical records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).


Atrial Septic Defect with Right Bundle Branch
With Pulmonary Hypertension

In a September 1997 rating decision, the RO granted service 
connection for atrial septic defect with right bundle branch, 
rated as non-compensable from August 1996.  

Thereafter, the veteran received VA treatment.  An August 
1997 evaluation revealed that the veteran had an abnormal 
electrocardiogram, sinus bradycardia , and right bundle 
branch block; questionable history of atherosclerotic heart 
disease; and that the veteran was a smoker with chronic 
obstructive pulmonary disease.  November 1997 cardiac testing 
revealed borderline left ventricular hypertrophy.  In March 
1998, the veteran's blood pressure was 120/60.  His heart 
rhythm was regular.  Second sound was split.  In March 1999, 
the veteran reported having chest pain.  Cardiac testing was 
undertaken which revealed a small sinus of valsalva aneurysm 
corresponding to the right coronary sinus and minimal aortic 
valve obstruction with peak gradient of 16mmHg.

In May 2000, the veteran underwent an echocardiogram with 
Doppler studies which revealed a mildly enlarged left atrium, 
mild hypokinesis of the left ventricle, extreme bradycardia 
throughout the study, and mild aortic insufficiency.  The 
sinus bradycardia was noted to be due to hypothyroidism.  The 
veteran was placed on baby aspirin daily.  

In a November 2000 rating decision, the veteran's atrial 
septic defect with right bundle branch was increased to 30 
percent disabling.

In January 2001, the veteran's blood pressure was 124/68.  In 
October 2001, the veteran's blood pressure was 130/60 and his 
pulse was extremely low at 38 although an electrocardiogram 
showed 62.  Examination was negative.  Resting 
electrocardiogram showed normal sinus rhythm with nonspecific  
ST wave changes and an incomplete right bundle branch block 
and first degree AV block.  In February 2002, the veteran's 
blood pressure was 134/74; in March 2002, it was 125/70; in 
May 2002, it was 135/78; in July 2002, it was 148/74; in 
September 2002, it was 135/68, 144/71, and 134/71.  An 
examination revealed that the veteran was doing well and was 
clinically stable.  Cardiac examination revealed that S1 and 
S2 were physiologic.  A soft apical S4 with loud 2/6 systolic 
murmur was present.  Extremities were well perfused.  In 
November 2002, the veteran's blood pressure was 129/68 and 
121/58.  It was also noted that the veteran had pulmonary 
hypertension.  A December 2002 ECG revealed mild pulmonary 
hypertension, mild valvular heart disease, right coronary 
cusp aorta aneurysm, preserved LVV and RV systolic function.  

In March 2003, it was noted that the veteran's bradycardia 
was currently asymptomatic.  His blood pressure was 120/66.  
In July 2003, his blood pressure was 142/69.  In September 
2003, his blood pressure was 129/80.  S1 and S2 were actually 
bradycardiac.  There was no S3 or S4.  There was a loud mild 
systolic murmur and a 1/6 early diastolic murmur with aortic 
insufficiency.  The impression was valvular heart disease 
with mild aortic insufficiency with preserved LV function and 
dementia.  The veteran's blood pressure in October 2003 was 
120/80.  

In a December 2003 rating decision, service connection was 
granted for pulmonary hypertension.  This disability was 
rated as part and parcel of the veteran's atrial septic 
defect with right bundle branch.  

March 2004 testing revealed chronic bradycardia with no 
syncope and aortic valve disease with mild to moderate aortic 
insufficiency.  In June 2004, the veteran's blood pressure 
was 110/60.  

In June 2004, the veteran was afforded a VA heart 
examination.  It was noted by the examiner that on 
calculating METS by estimated energy requirements, that they 
were not reliable because the veteran stated that he was not 
exercising due to right-sided weakness in his back.  However, 
it was also noted that his adenosine study in November 2001 
showed that he had a normal left ventricular ejection 
fraction and that the veteran had had a silent myocardial 
infarction, but it was not known when this occurred.  
Physical examination revealed sitting blood pressure of 
130/70 with a heart rate of 44 per minute.  Standing blood 
pressure was 135/75 with a heart rate of 40 per minute.  
Blood pressure lying down was 135/75  with a heart rate of 48 
per minute.   The veteran appeared alert, talkative, and in 
no apparent distress.  There was no sign of pain or of 
shortness of breath.  His neck was supple.  There was no 
jugular vein distension and there were no bruits.  Chest 
examination revealed that breath sounds were clear to 
auscultation, bilaterally.  Cardiovascular examination 
revealed that heart sounds were bradycardiac, but they were 
regular in rhythm.  He had a 2/6 mild diastolic and systolic 
left side sternal border, even around the apex of the heart.  
This murmur radiated weakly to the left axilla, but radiated 
strongly to the neck area.  There were no rubs heard.  The 
PMI was in the fifth intercostal space, anterior clavicular 
line.  Evaluation of the extremities showed no cyanosis, 
clubbing, swelling, or effusion of the lower extremities.  
The examiner referred to past cardiac testing.  In addition, 
he later referred to a July 2004 electrocardiogram which 
revealed marked sinus bradycardia, right bundle branch block, 
inferior infarct.  The final diagnoses were hypertension not 
found; arteriosclerotic heart disease manifested by old 
silent myocardial infarction, asymptomatic, found; and 
valvular heart disease, found.  

A review of the July 2004 echocardiogram revealed mild 
valvular heart disease manifested by mitral regurge, 
tricuspid regurge, and aortic regurge; normal sinus rhythm; 
pulmonary hypertension, pulmonary artery at 35mm; and 
preserved  right ventricular and left ventricular ejection 
fraction at 60 percent.  

The veteran's heart disability is rated under Diagnostic Code 
7101-7015.

Under Diagnostic Code 7101, a rating of 40 percent requires 
diastolic pressure of predominantly 120 or more.  A 60 
percent rating requires diastolic pressure of predominantly 
130 or more.  The Board notes that Diagnostic Code 7101 
further provides that hypertension due to aortic 
insufficiency or hypothyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  

In this case, the veteran has pulmonary hypertension, not 
essential hypertension.  On VA examination, the examiner 
specifically determined that he did not have essential 
hypertension.  However, even considering whether a higher 
rating could be assigned under this code, such would not be 
warranted as the veteran's diastolic pressure has not been 
predominantly 120 or higher.  

The Board finds that Diagnostic Codes 7005, valvular heart 
disease; 7005, arteriosclerotic heart disease, and 7015, 
atrioventricular block, must all be considered.  They have 
the same rating criteria.  

A 30 percent rating is assigned for a workload of greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is assigned 
for more than one episode of acute congestive heart failure 
in the past year or workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  One MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

In this case, the veteran has not had episodes of acute 
congestive heart failure.  The VA records span many years, 
but there has been no such incident.  On VA examination, the 
examiner stated that METS could not be determined due to the 
veteran's neurologic or orthopedic impairment.  The examiner 
indicated that the METS would be unreliable as the veteran 
was not exercising.  Therefore, it is uncertain what level of 
activity would result in impairment in terms of METS even by 
an estimate.  However, a review of the evidence shows one 
complaint of chest pain; however, otherwise, there was no 
dyspnea, fatigue, angina, dizziness, or syncope.  The record 
objectively established that the veteran does not have left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  His ejection fraction is 60 percent.  As such, the 
Board finds that the evidence does not more nearly 
contemplate a 60 percent rating under Diagnostic Codes 7005, 
7005, or 7015.

At this juncture, the Board points out that on the June 2004 
VA examination, it was determined that the veteran had at 
some point suffered a myocardial infarction as first shown in 
November 2001 testing, which is of record.  Diagnostic Code 
7006 governs ratings for myocardial infarction.  Under that 
code, a myocardial infarction warrants a 100 percent rating 
during and for three months following myocardial infarction, 
documented by laboratory tests.  Thereafter, it is to be 
rated using the criteria set forth above for arteriosclerotic 
heart disease and hypertensive heart disease.  That criteria 
is cited above.  

The veteran suffered a myocardial infarction during the 
appeal period.  The earliest evidence of this event is in 
November 2001.  Therefore, from November 1, 2001 for a 3 
month period, the veteran should be assigned a 100 percent 
rating.  Thereafter, the 30 percent rating should be 
reassigned.  As noted, a rating in excess of 30 percent was 
not warranted prior to that time, either.  

Thus, a 30 percent rating, as already assigned, is warranted 
prior to November 2001.  From November 1, 2001, for a 3 month 
period through January 31, 2002, a 100 percent rating is 
warranted.  From February 1, 2002, a 30 percent rating is 
reassigned.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 100 percent rating for a 3 month 
period, but a preponderance of the evidence is against a 
rating in excess of 30 percent prior to November 1, 2001, and 
from February 1, 2002.  


Recurrent Right Ankle Sprains

In a September 1997 rating decision, service connection was 
granted for recurrent right ankle strains, rated as 
noncompensably disabling from August 1996.

In July 2004, correspondence was received from the veteran in 
which he requested an increased rating.  

In conjunction with his claim, the veteran was afforded a VA 
examination in September 2004.  Currently, the veteran denied 
having any right ankle pain or stiffness because he stated 
that he had decreased feeling on the right side of his body.  
However, he reported that he had occasional swelling to the 
right ankle.  He reported no fatigue or lack of endurance.  
The veteran reported that he had had no treatment.  He 
related that lifting over 40 pounds made his condition worse.  
He denied using any brace or cane.  The veteran related that 
he was not currently working and his right ankle did not 
affect his daily activities.  Examination revealed no 
swelling or weakness.  Dorsiflexion was to 20 degrees with 
only mild discomfort noted with movement.  The right ankle 
plantar flexion was to 45 degrees with discomfort.  There was 
no pain to manipulation of any aspect of the right ankle.  He 
had good peripheral pulses.  A right ankle series showed very 
mild degenerative disease of the ankle joint.  The diagnosis 
was mild osteoarthritis of the right ankle, symptomatic.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. I t is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered. However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's right ankle disorder is rated under Diagnostic 
Code 5271.  Diagnostic Code 5271 evaluates the ankle 
disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The veteran has a 10 percent rating based on painful motion.  
However, a rating in excess of 10 percent is not warranted.  
Even with discomfort, the veteran's right ankle demonstrates 
full range of motion.  As such, even considering the 
directives of DeLuca, a higher rating is not for assignment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.



An Effective Date Earlier than March 1, 2004
For a 10 Percent Rating for Recurrent Right Ankle Sprains

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, there is no record of treatment for right ankle 
sprains since the date of service connection.  Thus, there 
was no informal claim.  The veteran's formal claim was 
received in July 2004.  The RO assigned an effective date of 
March 2004.  There is correspondence from the veteran dated 
in March 2004 which explains why this date was used.  
However, in this correspondence, the veteran did not mention 
right ankle sprains.  The first correspondence in which the 
veteran indicated an intent to seek an increased rating was 
dated in July 2004.  

The Board will not disturb the current March 2004 effective 
date.  However, an effective date before that time is not 
warranted as there was no formal or informal claim for an 
increased rating prior to that time nor is there any evidence 
of treatment showing an increase in severity prior to the 
June 2004 VA examination.  As noted, there was no record of 
treatment at all.  Thus, within the year preceding March 1, 
2004, it is not factually ascertainable that the veteran's 
recurrent right ankle sprains were 10 percent disabling or 
more.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Crohn's Disease

In a September 1997 rating decision, service connection was 
granted for Crohn's Disease, rated as 10 percent disabling 
from August 1996.

In July 2004, correspondence was received from the veteran in 
which he requested an increased rating.  

In conjunction with his claim, the veteran was afforded a VA 
examination in September 2004.  Currently, the veteran 
reported that he had weekly flare-ups with diarrhea twice a 
week with three loose bowel movements and watery diarrhea and 
loose stools.  There was no blood or pus in the stools.  
There was no abdominal pain, bloating, constipation, or 
melena.  A colonoscopy from one and a half years ago was 
normal.  Examination of the abdomen revealed that it was flat 
with no organomegaly.  There was no rebound.  There was no 
tenderness to any part of the abdomen.  The veteran had three 
surgical scars which were well-healed and without 
abnormality.  Laboratory studies were conducted which were 
normal.  The diagnosis was Crohn's Disease, stable, with no 
evidence of activity at this time.  

The veteran's Crohn's Disease is rated as 10 percent 
disabling under Diagnostic Code 7323.  

There is no Diagnostic Code directly applicable to Crohn's 
Disease.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Diagnostic Code 7323 provides for 
ulcerative colitis.  Under Diagnostic Code 7323, a 10 percent 
disability rating is awarded for moderate impairment, with 
infrequent exacerbations; a 30 percent disability rating is 
awarded for moderately severe impairment, with frequent 
exacerbations; a 60 percent disability rating is awarded for 
severe impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

The Board will also consider Diagnostic Code 7319 which 
governs ratings for irritable colon syndrome.  Under that 
code, mild impairment, manifested by disturbances of bowel 
function with occasional episodes of abdominal distress, is 
noncompensable; a 10 percent disability rating is awarded for 
moderate impairment, with frequent episodes of bowel 
disturbance with abdominal distress; and a 30 percent 
disability rating is awarded for severe impairment, 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See also 38 C.F.R. § 4.113 [coexisting abdominal 
conditions]; 38 C.F.R. § 4.14 [avoidance of pyramiding].

In this case, the objective evidence shows no current 
symptoms.  However, the Board finds that the veteran is 
competent to report that he has diarrhea weekly.  However, a 
rating in excess of 10 percent is not warranted.  The veteran 
does not have moderately severe to severe impairment.  
Although he has diarrhea, it is not daily.  The veteran does 
not contend nor does the record show that it is disabling.  
In addition, although there are numerous VA outpatient 
records, there is no record that the veteran has reported 
symptoms or required treatment for abdominal distress.  As 
such, the Board finds that a moderately severe to severe 
level of impairment has not been demonstrated.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


ORDER

An increased rating in excess of 30 percent for atrial septic 
defect with right bundle branch with pulmonary hypertension 
is denied prior to November 1, 2001; an increased rating of 
100 percent is granted for atrial septic defect with right 
bundle branch with pulmonary hypertension and myocardial 
infarction from November 1, 2001 through January 31, 2002; 
and a rating in excess of 30 percent for atrial septic defect 
with right bundle branch with pulmonary hypertension and 
myocardial infarction is denied from February 1, 2002.  

An increased rating for right ankle sprains is denied.  

An effective date prior to March 1, 2004, for the grant of a 
10 percent rating for recurrent right ankle sprains is 
denied.

An increased rating for Crohn's Disease is denied.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the veteran has been afforded the 
duty to assist and that there is a complete record upon which 
to decide the veteran's claim so that he is afforded every 
possible consideration.

Grave's Disease

The veteran was afforded a VA examination in September 2004.  
It was noted that the veteran had hypothyroidism for which he 
had taken Synthroid medication.  The veteran reported no 
symptoms and indicated that he was stable.  On physical 
examination, the thyroid was not palpable.  A thyroid profile 
was performed.  TSH was 0.38, mildly low; T4 was 13.4, mildly 
elevated.  The diagnosis was Grave's Disease, in remission, 
with secondary hypothyroidism, stable.  

The veteran's Grave's Disease is rated under Diagnostic Code 
7900.  This code actually governs hyperthyroidism.  The 
veteran has hypothyroidism.  Thus, he should be rated under 
Diagnostic Code 7903 for hypothyroidism.  

Under Diagnostic Code 7903, a 100 percent rating is warranted 
for hypothyroidism involving cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  A 60 percent 
rating is warranted where hypothyroidism produces muscular 
weakness, mental disturbance, and weight gain.  A 30 percent 
rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness; and a 10 
percent rating is warranted where there is fatigability, or; 
where continuous medication is required for control. 

In this case, the record documented some dementia.  On 
medical report showed that sinus bradycardia is due to 
hypothyroidism.  In addition, the veteran has orthopedic 
complaints.  Although the VA examination noted that the 
veteran did not make current complaints, there was no 
evaluation of muscular weakness, mental disturbance, weight 
gain, cold intolerance, sleepiness, or whether his 
bradycardia was so related.  As such, a new examination is 
needed.  


Degenerative Disc Disease and TDIU

The statement of the case noted that the veteran's 
degenerative disc disease was considered under both old and 
new versions of the rating schedule.  As the current claim 
was received in July 2004, only the new version need be 
considered.  The Board finds that the September 2004 VA 
examination does not address all of the necessary criteria 
for the new rating criteria.  

Under these new regulations, the back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The examiner should describe the veteran's manifestations of 
his lumbar spine disability in terms consistent with the 
newest version of the rating schedule.  

In addition, the examiner should opine if the veteran's 
service-connected disabilities render him unable to obtain or 
retain employment.  


Service connection for a Cervical Spine Disability

The service medical records reflect that the veteran was 
treated in October 1985.   It was noted that he had possible 
neuropathy of the right lower extremity.  Post-service, in 
April 1999, the veteran underwent a cervical discectomy.  In 
addition, he has been diagnosed as having cervical 
myelomalacia with right hemi-body sensory and mild motor 
deficits.  In light of the inservice and post-service 
findings, the Board finds that pursuant to VCAA, the veteran 
should be afforded a VA examination to determine the date of 
onset and etiology of current cervical spine disability.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

With regard to Grave's Disease, the examiner 
should determine if the veteran's Grave's 
Disease causes: fatigability, constipation, 
and mental sluggishness; muscular weakness, 
mental disturbance, and weight gain; and/or 
cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats 
per minute), and sleepiness.

With regard to lumbar spine disability, the 
examiner should be provided a copy of the 
rating criteria in effect as of September 26, 
2003.  He should report the current 
manifestations in terms of that rating 
criteria and taking into consideration the 
directives of DeLuca.  

With regard to cervical spine disability; the 
examiner should opine as to the date of onset 
and etiology of current cervical spine 
disability and should specifically address 
inservice report of possible neuropathy of 
the right lower extremity.  

With regard to TDIU, the examiner should 
opine as to whether the veteran's service-
connected disabilities render him unable to 
obtain or retain employment.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


